MEMORANDUM *
Defendant-appellant Lepesh appeals his sentence for the underlying offense of bank fraud and for failure to surrender for service of sentence in violation of 18 U.S.C. § 3146. Our review is de novo.
Because the parties are familiar with the facts, we do not discuss them here except to note that the district court increased Lepesh’s criminal history score on three grounds: First, pursuant to U.S.S.G. § 4A1.1(a), for a prior sentence of imprisonment exceeding one year and one month. Second, pursuant to U.S.S.G. § 4A1.1(d), for committing the instant offense while under a criminal justice sentence. And third, pursuant to U.S.S.G. § 4Al.l(e), for committing the offense while on escape status.
We find this case to be indistinguishable from United States v. Parker.1 In Parker, we held that it was not impermissible double counting to add to a defendant’s criminal history score under §§ 4A1.1(a), (d) and (e), because the provisions serve different, unique purposes under the Guidelines, even though the defendant’s conduct was also a necessary element of the offense.2 The same is true here.
Accordingly, the sentence of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 136 F.3d 653 (9th Cir.1998).


. Id. at 655.